UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 17-2409


SYED ASKRI,

                   Debtor - Appellant,

             v.

FIRST HORIZON BANK,

                   Defendant - Appellee,

             and

THOMAS P. GORMAN, Trustee,

                   Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00463-LMB-TCB; 1:17-cv-
00506-LMB-TCB)


Submitted: June 21, 2018                                      Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Syed Askri, Appellant Pro Se. Marcelo Ramiro Michel, OFFICE OF THE CHAPTER 13
TRUSTEE, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Syed Askri appeals the district court’s order affirming the bankruptcy court’s

order dismissing his Chapter 13 proceeding and dismissing as moot his appeal from the

bankruptcy court’s order granting First Horizon Bank’s motion for relief from the

automatic stay. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Askri v. First Horizon Bank, Nos.

1:17-cv-00463-LMB-TCB; 1:17-cv-00506-LMB-TCB (E.D. Va. filed Nov. 8, 2017 &

entered Nov. 9, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           3